DETAILED ACTION
Acknowledgements
The amendment filed 11/10/2021 is acknowledged.
Claims 1-23 are pending.
Claims 5-6, 12-13, and 19 are withdrawn.
Claims 1-4, 7-11, 14-18, and 20-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the election, applicant indicated that claim 20 is withdrawn. However, because claim 20 is similar in scope to claims 7 and 14, claim 20 is also examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 14-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
In the instant case, claims 1-4, 7, and 21 are directed to a non-transitory computer-readable storage medium, claims 8-11, 14, and 22 are directed to a system comprising a content management system and a processor, and claim 15-18 and 23. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite account management involving grouping two or more user accounts to allow services to be shared between the accounts, which is an abstract idea. Specifically, the claims recite “receiving . . . a request to create a user group,” “identifying a first user account from which the request is received,” “providing a first prompt for input of a second user account to be included in the user group,” “providing a second prompt for pre-defined user credentials for the second user account,” “providing a third prompt for selection of services to be shared by the user group,” and “causing the user group to be created, wherein the user group includes the first user account and the second user account based on the pre-defined user credentials, wherein the first user account and the second user account are linkable . . . and wherein the selected services are accessible to the first user account and the second user account based on membership of the user group,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because is describes a process of managing accounts to control the rights of users to access service, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a non-transitory computer readable medium comprising code executable by one or more processors, a first device, a content management system, and one or more processors, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receiving . . . a request to create a user group,” “identifying a first user account from which the request is received,” “providing a first prompt for input of a second user account to be included in the user group,” “providing a second prompt for pre-defined user credentials for the second user account,” “providing a third prompt for selection of services to be shared by the user group,” and “causing the user group to be created, wherein the user group includes the first user account and the second user account based on the pre-defined user credentials, wherein the first user account and the second user account are linkable . . . and wherein the selected services are accessible to the first user account and the second user account based on membership of the user group.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a non-transitory computer readable medium comprising code executable by one or more processors, a first device, a content management system, and one or more processors to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of account management involving grouping two or more user accounts to allow services to be shared between the accounts. As discussed above, taking the claim elements separately, the these 
           Dependent claims 2-4, 7, 9-11, 14, 16-18, and 20-23 further describe acts involved in carrying out the abstract idea of account management involving grouping two or more user accounts to allow services to be shared between the accounts, and the types of services that are shared. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 14-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 is directed to “a non-transitory computer readable medium comprising computer readable code executable by one or more processors,” but recites “receive, at a first device, a request to create a user group.” This is an act performed by a first device distinct from the one or more processors carrying out the steps. Therefore, it is unclear whether the metes and bounds of the claim defined by the claim language is limited to the non-transitory computer readable medium comprising computer readable code executable by one or more processors, or whether the metes and bounds of the claim also includes the first device.
Claims 2-4, 7, and 21 are also rejected as each depends on claim 1.
Claim 8 is directed to “a system comprising: a content management system configured to maintain one or more user accounts associated with one or more users; and one or more processors comprising computer readable code executable by the one or more processors.” However, the claim recites “receive, at a first device, a request to create a user group.” This is an act performed by a first device distinct from the content management system and processor of the claimed system. Therefore, it is unclear whether the metes and bounds of the claim defined by the claim language is limited to the system comprising the content management system and one or more processors, or whether the metes and bounds of the claim also includes the first device.
Claims 9-11, 14, and 22 are also rejected as each depends on claim 8.
Claim 15 recites “receiving, at a first device, a request to create a user group.” The claim then recites additional steps that are not specified as being performed by the first device or another device. It is unclear whether the remaining steps in claim 15 are performed at the first device, or whether they are performed at another device. 
Claims 16-18 and 23 are also rejected as each depends on claim 15.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Means Plus Function
Claim limitation “content management system configured to maintain . . .” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites a generic placeholder (“content management system”) coupled with a function 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 9-11, 14, and 22 are also rejected as each depends on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatz, et al. (US 2002/00498060) (“Gatz).
Regarding claims 1, 8, and 15, Gatz discloses a system comprising:
a content management system configured to maintain one or more user accounts associated with one or more users (Gatz Figures 3-4, 10, 12 ¶¶ 47-49, 54, 58, 67-71); 

receiving, at a first device, a request to create a user group (Gatz Figure 10; ¶¶ 42, 63-64, 67-68);
identifying a first user account of the one or more user accounts from which the request is received (Gatz Figures 8-9; ¶¶ 63-66);
providing a first prompt for input of a second user account of the one or more user accounts to be included in the user group (Gatz Figures 10-11; ¶¶  Gatz Figure 11; ¶¶ 58-59, 64, 68-72);
providing a second prompt for pre-defined user credentials for the second user account (Gatz Figure 11; ¶¶ 42, 70-72);
providing a third prompt for selection of services to be shared by the user group (Gatz Figure 12; ¶¶ 71-76);
causing the user group to be created, wherein the user group includes the first user account and the second user account based on the pre-defined user credentials, wherein the first user account and the second user account are linkable by a content management system, and wherein the selected services are accessible to the first user account and the second user account based on membership of the user group (Gatz ¶¶ 42, 47, 49, 53-56, 68-79).
Regarding claims 21-23, Gatz discloses that the prompt for services to be shared includes at least one of a shared calendar, shared task list, shared media data, or location information (Gatz Figure 12; ¶¶ 71-76).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Gatz, et al. (US 2002/00498060) (“Gatz) in view of Perlman (US 2011/0106675).
Regarding claims 2, 9, and 16, Gatz discloses that the second prompt comprises a first option to enter the pre-defined user credentials for the second user account at the first device (Gatz Figure 11; ¶¶ 42, 68-72).
Gatz does not specifically disclose a second option to transmit an invitation message to a second device associated with the second user account to prompt entry of the pre-defined user credentials for the second user account
Perlman discloses an option to transmit an invitation message to a second device associated with the second user account to prompt entry of the pre-defined user credentials for the second user account (Perlman ¶¶ 46-47, 58-66).
.

Claims 3-4, 7, 10-11, 14, 17-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Gatz, et al. (US 2002/00498060) (“Gatz) in view of Los (US 2014/0149886).
Regarding claims 3, 10, and 17, Gatz in view of Los does not specifically disclose that upon creation of the user group, the first user account is granted access to calendar data associated with the second user account and the second user account is granted access to calendar data associated with the first user account.
Los discloses that upon creation of the user group, the first user account is granted access to calendar data associated with the second user account and the second user account is granted access to calendar data associated with the first user account (Los Figure 3; ¶¶ 2, 14, 16, 30-34, 44, 50-51).
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date the of the invention to modify the method of Gatz to include the first user account being granted access to calendar data associated with the second user account and the second user account being granted access to calendar data associate 
Regarding claims 4 and 11, Los discloses that upon creation of the user group, the first user account and the second user account are granted access to one or more of a shared calendar associated with the group of linked user accounts and a shared task list associated with the group of linked user accounts (Los Figure 3; ¶¶ 2, 14, 16, 30-34, 42, 44-45, 50).
Regarding claim 18, Los discloses that upon creation of the user group, the first user account and the second user account are granted access to one or more of a group consisting of a shared calendar associated with the group of linked user accounts and a shared task list associated with the group of linked user accounts (Los Figure 3; ¶¶ 2, 14, 16, 30-34, 42, 44-45, 50).
Regarding claims 7, 14, and 20, Los discloses The non-transitory computer readable medium of claim 1, further comprising computer readable code to: detect that the second user account has been removed from the group of linked user accounts; in response to detecting that the second user account has been removed from the group of linked user accounts, disable access of the second user account to the selected services (Los ¶¶ 2, 14, 16, 47, 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685